UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2012 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) Minnesota 0-22166 41-1439182 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2350 Helen Street North St. Paul, Minnesota (Address of Principal Executive Offices) (Zip Code) (651) 770-2000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. As previously reported, on December 15, 2011, Aetrium Incorporated received a notice from the Nasdaq Stock Market (“Nasdaq”) indicating that we no longer comply with the requirements for continued listing because of failure to maintain a minimum bid price of $1.00 per share, and we were provided an initial period of 180 calendar days (until June 12, 2012) to regain compliance. On June 13, 2012, we received notice from Nasdaq approving our application to transfer our listing to the Nasdaq Capital Market and granting us an additional 180 days to regain compliance with the $1.00 minimum bid price requirement. We plan to effect a reverse stock split, if necessary and approved by our stockholders, to cure the bid price deficiency during this second 180-day compliance period. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AETRIUM INCORPORATED By: /s/Douglas L. Hemer Douglas L. Hemer Chief Administrative Officer and Secretary Dated:June 14, 2012
